Citation Nr: 0835044	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO. 04-37 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches.

2. Entitlement to an initial evaluation in excess of 10 
percent for traumatic left facial paralysis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 2001 to February 2002 
and from February 2003 to May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board and was 
remanded in November 2006.


FINDINGS OF FACT

1. The veteran's service-connected migraines, chronic, 
recurring, are manifested by daily headaches without 
characteristic prostrating attacks.

2. For the time period from February 13, 2002 to March 22, 
2005, the veteran's service-connected traumatic left facial 
paralysis was not manifested by more than moderate incomplete 
paralysis of the seventh (facial) cranial nerve.

3. For the time period from March 23, 2005 to present, the 
veteran's service-connected traumatic left facial paralysis 
has been manifested by severe incomplete paralysis of the 
seventh (facial) cranial nerve with no evidence of complete 
paralysis.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 
percent for service-connected migraine headaches, chronic, 
recurring, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.124(a), Diagnostic Codes 
8045, 8100, 9304 (2007).

2. For the time period from February 13, 2002 to March 22, 
2005, the criteria for a disability rating in excess of 10 
percent for traumatic left facial paralysis were not met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, 
Diagnostic Codes 8045-8207, 9304 (2007).

3. For the time period from March 23, 2005 to present, the 
criteria for a disability rating of 20 percent, but no 
higher, for service-connected traumatic left facial paralysis 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.124a, Diagnostic Codes 8045-8207, 9304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

This appeal arises from the veteran's disagreement with the 
disability rating assigned following the grant of service 
connection. Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). Thus, no additional 
discussion of the duty to notify is required.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, VA treatment records, 
private treatment records, and multiple VA examination 
reports. The Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with the claims.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, when the veteran, 
as in this case, is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his service-connected disability is to be 
considered during the entire period from the initial 
assignment of the rating to the present time. See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Migraine Headaches

Diagnostic Code 8045 provides that purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045- 8911). Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304. This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma. Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma. 38 
C.F.R. § 4.124a, Diagnostic Code 8045.

Also relevant to consideration of this claim is Diagnostic 
Code 8100 which dictates that a 10 percent disability rating 
is warranted for headaches with characteristic prostrating 
attacks averaging once in two months over the last several 
months. A 30 percent rating may be assigned upon a showing of 
migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months, and a 50 percent rating may be assigned for migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability. 38 C.F.R. § 4.124(a), Diagnostic Code 8100.

A January 2003 VA examination report shows that the veteran 
reported left frontal side headaches usually after sleep. He 
described the headaches as throbbing and pulsating in 
quality, relieved by Tylenol. The veteran reported that the 
headaches occur twice a week and may last about two hours. 
The veteran did not report prostrating headaches. The veteran 
reported that the headaches are accompanied by vomiting and 
that he could not do physical activities while having a 
headache. He denied weakness or fatigue during the headaches. 
The diagnosis was posttraumatic migraine headaches, chronic, 
recurring. 

A March 2005 VA examination report shows that the veteran 
reported daily left-side headaches localized to the parietal 
region. He reported that they were both pressure and 
pulsating in nature and that they were partially relieved 
with medication and rest. He reported that the headaches were 
on and off and that there were no accompaniments. He reported 
that sometimes he rested when having a headache and sometimes 
he just continued doing what he was doing. The diagnosis was 
posttraumatic migraine headaches.

As the January 2003 VA examination report shows that the 
veteran denied characteristic prostrating attacks with his 
migraines and the March 2005 VA examination report reflects 
that the veteran denied any accompanying symptoms with his 
migraine headaches, the Board finds that the record does not 
show that the veteran's service-connected migraine headache 
disability is manifested by migraine headaches with 
characteristic prostrating attacks. The Board finds that the 
veteran's service-connected migraine headache disability is 
not manifested by symptoms which more closely approximate the 
rating criteria for a 30 percent disability rating under 
Diagnostic Code 8100. Additionally, Diagnostic Codes 8045 and 
9304 do not provide for a disability rating in excess of 10 
percent for purely subjective disabilities, such as 
headaches, resulting from brain trauma. Therefore, the Board 
finds that a disability rating in excess of 10 percent for 
service-connected migraine headache disability is not 
warranted.

In making this determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Left Facial Paralysis

The veteran's traumatic left facial paralysis has been rated 
as 10 percent disabling under Diagnostic Codes 8045-8207. As 
noted above, Diagnostic Code 8045 dictates that purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045-8207). 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8207, a 10 percent 
rating is warranted if there is moderate incomplete paralysis 
of the seventh (facial) cranial nerve. A 20 percent rating is 
warranted if there is severe incomplete paralysis. A 30 
percent rating is warranted if there is complete paralysis of 
the nerve.

The relevant, competent evidence of record includes a January 
2003 VA examination report which reflects that the examiner 
determined that the veteran's facial nerve paralysis was 
stable. The cranial nerve examination was within normal 
limits, except for the facial nerve palsy. The motor sensory 
examination showed no deficit. There was no paresis and no 
drift. The tone was normal and there were no involuntary 
movements. The veteran reported that he initially had 
difficulties eating because of the facial palsy, but that he 
had no problems presently. The veteran reported that he 
observed that he may have drooling at night and when eating. 
He reported that he and his mother observed that the 
veteran's left upper lip pulled up and the left eye remained 
partially open during sleep. He reported that he sometimes 
had frequent jerks in the face. 

The examiner noted that there was residual left facial nerve 
paralysis resulting in facial asymmetry in that the left 
lower lip was sagged down and when the veteran smiled, the 
right nasolabial fold pulled up and to the right. 
Additionally, the examiner noted that the palpebral fissure 
was 2 mm less in the left eye as compared to the right. The 
examiner's diagnosis was traumatic facial nerve palsy with 
minor sequela as described on cranial nerve examination.

A March 2005 VA examination report reflects that the veteran 
reported occasional jerks in the left face along with the 
same complaints he reported at the 2003 VA examination. The 
examiner noted that the veteran had paralysis of the left 
facial nerve. The examiner stated that there was facial lower 
muscle and palpebral fissure asymmetry with the palpebral 
fissure being 2 mm smaller on the left. The examiner also 
noted that the veteran's left lower lip was down on the left 
side and the chin deviated to the right, disfiguring the 
face. There were also synkinetic movements of the left lower 
facial muscles with concurrent eyelid closure. The facial 
group on the left side of the veteran's face was more 
pronounced than on the right. The overall findings of the 
left facial traumatic lesions were disfiguring. The examiner 
noted that despite the veteran's complaints of jerks on the 
left side of the face, there were no facial jerks observed 
during the examination. The diagnosis was left traumatic 
facial palsy.

The evidence reveals that the veteran's left-side facial 
nerve paralysis was characterized as mild in the January 2003 
VA examination report. Up until the March 23, 2005 VA 
examination report, the competent evidence of record did not 
show that the veteran's service-connected left-side facial 
disability was manifested by symptoms more closely 
approximating severe incomplete paralysis. Therefore, a 
disability rating in excess of 10 percent was not warranted 
for this time period.

However, the March 2005 VA examination report notes that the 
veteran's service-connected facial nerve paralysis has now 
resulted in some measure of disfigurement of the face. 

After resolving any benefit of the doubt in favor of the 
veteran under the provisions of 38 U.S.C.A. § 5107(b), the 
Board finds that a 20 percent disability rating is warranted 
from the date of the March 23, 2005 VA examination report for 
severe incomplete paralysis of the seventh (facial) cranial 
nerve. Nevertheless, as the competent evidence of record 
fails to show complete paralysis of the seventh, (facial) 
cranial nerve, a disability rating in excess of 20 percent is 
not warranted at any point during the appeal period.


ORDER

A disability rating in excess of 10 percent for service-
connected migraine headaches, chronic, recurring, is denied.

For the time period from February 13, 2002 to March 22, 2005, 
a disability rating in excess of 10 percent for traumatic 
left facial paralysis is denied. 

For the time period from March 23, 2005 to present, a 
disability rating of 20 percent, but no higher, for service-
connected traumatic left facial paralysis is granted. To this 
extent, the appeal is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


